Citation Nr: 1402994	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for muscular skeletal pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for flu symptoms and fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1985 to September 1989, November 1990 to May 1991, and January 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In September 2013, the Veteran's representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2013).   The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system to insure a total review of the evidence. 
 
The issue of entitlement to service connection for flu symptoms, to include as due to an undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has requisite service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran is currently diagnosed with fibromyalgia which has been present for at least six months and has probably manifested to a compensable degree at some point during the presumptive period.



CONCLUSION OF LAW

The criteria for service connection for fibromyalgia (claimed as muscular skeletal pain and fatigue) have been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the adjudication of the claims for service connection for muscular skeletal pain and fatigue, to include as due to an undiagnosed illness given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grant of the benefits sought, any error in notice or assistance is harmless.

II. Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 C.F.R. § 3.317.  A "qualifying chronic disability" includes: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness such as fibromyalgia; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  Claims for undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, do not require competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1 (2004). 

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4) (2013).  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id. 

A qualifying chronic disability referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a)(5) (2013).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

III. Analysis 

In a Report of General Information in February 2011, the Veteran's representative noted that the Veteran wanted to clarify that the claim he recently filed seeking service connection for fibromyalgia was the diagnosis for the previous claim seeking entitlement to service connection for muscular skeletal pain which was a symptom of the fibromyalgia.  In a January 2011 statement, the Veteran's representative maintained that the claim for service connection for fibromyalgia was the current diagnosis of the previously claimed entitlement to service connection for muscular skeletal pain and fatigue.  As the Board finds that service connection is warranted for fibromyalgia, the full benefit sought on appeal with respect to the muscular skeletal pain and fatigue claims is satisfied. 

A review of the Veteran's DD-214 shows that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War from December 1990 to April 1991.  Accordingly, he is eligible for compensation under the provisions of 38 C.F.R. § 3.317, allowing for compensation for certain disabilities due to undiagnosed illnesses.  The medical evidence reflects that the Veteran has been diagnosed with fibromyalgia, which is a recognized medically unexplained chronic multi-symptom illness.  In March 2012, the Veteran was given a current diagnosis of fibromyalgia by VA physicians, and the Veteran received follow-up care for his fibromyalgia in May 2013.  The Veteran contends that his symptoms started after his discharge from service.  See February 2009 VA Form 21-526.  VA treatment records show that the Veteran's symptoms have been present for the requisite six-month period so chronicity is shown.  VA treatment records also show that the Veteran is treated with Elavil/Amitriptyline, which tends to show that at some point during the presumptive period the Veteran's fibromyalgia has at least manifested to a compensable degree according to the criteria set forth in the Schedule of Ratings-Musculoskeletal System.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2013) (prescribing a 10 percent rating for fibromyalgia that requires continuous medication for control, and prescribing ratings in excess of 10 percent for additional criteria).  Accordingly, as all of the elements set forth in § 3.317 have been met, the Board presumes the Veteran's fibromyalgia is a result of service in the Southwest Asia theater of operations during the Persian Gulf War.


ORDER

Service connection for fibromyalgia (claimed as muscular skeletal pain and fatigue) is granted.


REMAND

With respect to the issue of entitlement to service connection for flu symptoms, to include as due to an undiagnosed illness, the Board concludes that a remand is necessary.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a June 2010 VA Compensation and Pension Examination.  However, the examination did not include an opinion or discussion of the Veteran's claim of entitlement to service connection for flu symptoms, to include as due to an undiagnosed illness.  This is significant because it is not clear what symptoms the Veteran is attributing to a condition manifested by flu symptoms.  Accordingly, a VA examination and opinion are necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination by an appropriate examiner to determine the nature of any condition manifested by flu symptoms.  The claims file should be provided to and reviewed by the examiner.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any condition manifested by flu symptoms is due to an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms from the Veteran's service in Southwest Asia during the Persian Gulf War.  The Veteran should be asked what symptoms he is attributing to a condition manifested by flu symptoms.

A supporting rationale must be provided for the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

2.  Thereafter, readjudicate the Veteran's claim for service connection for flu symptoms, to include as due to an undiagnosed illness.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
 Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


